KALP, P. J.,
— The Midd-West School District and the Selinsgrove Area School District, both of Snyder County, have petitioned this court to approve plans dividing each district into nine regions for the purpose of electing one school director from each region under the provisions of the Act of August 8, 1963, P. L. 564, sec. 4, 24 PS §3-303(b).
The proposed regions, together with the 1960 population, the preliminary figures of the 1970 census tabulation, and the number of registered voters in each district are set out below.




*49


Examination of these figures reveals that each of the proposed plans violates the “one-man, one-vote” principle and, therefore, violates the Fourteenth Amendment of the United States Constitution. This principle was laid down by the United States Supreme Court in Wesberry et al. v. Sanders, 376 U.S. 1, 84 S.Ct. 526, 11 L. Ed. 2d. 481 (1964), with reference to congressional elections.
In Reynolds et al. v. Sims et al., and companion cases, 377 U.S. 533, 84 S. Ct. 1362, 12 L. Ed. 2d 506 (1964), with reference to State legislative districts, and very recently in the case of Hadley et al. v. Junior College District of Metropolitan Kansas City et al., 397 U.S. 50, 90 S. Ct. 791, 25 L. Ed. 2d 45 (1970), with reference to school districts.
For the reason stated above, the court is unable to approve either plan for the election of school directors in Snyder County.